Amended and Restated Employment Agreement THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is entered into effective as of October 1st, 2008 (the "Effective Date"), by and between Semotus Solutions, Inc., a Nevada corporation, whose corporate headquarters is located at 718 University Ave., Suite 202, Los Gatos, CA 95032 (to be named Flint Telecom Group, Inc.) (the "Company"), and Anthony N. LaPine ("Executive"), whose address is 17420 High Street, Los Gatos, CA 95030. This Agreement is entered into pursuant to Sections 7.18 and 8.2(f) of that certain Contribution Agreement by and among the Company, Flint Telecom, Inc. and Flint Telecom Limited.Capitalized terms used herein but not defined shall have the meanings set forth in the Contribution Agreement (as supplemented by that certain Side Agreement entered into among the parties at the Closing of such Contribution Agreement). In consideration of the mutual promises and conditions contained in this Agreement, the Company and Executive agree as follows: 1.Employment.The Company shall employ Executive and Executive accepts such employment upon the terms and conditions as set forth in this Agreement from the Effective Date. 2.Title and Duties. Executive shall serve as Chairman of the Board of Directors of the Company. Executive shall have the authority and duty to · Lead the Board and take overall responsibility for maintaining the Company’s corporate governance and standards, and compliance with SEC rules in conjunction with executive management; · Advise and assist the CEO with operational aspects of the Company, · Support the CEO and other executive management in generating significant financial returns for the shareholders; · Take direct management responsibility for the business and financial performance of the Semotus unit; and · Perform such other duties and responsibilities as the Board of Directors of the Company shall determine, assign, or delegate from time to time during the period of this Agreement. Executive agrees to devote substantially all his employable time to the “Semotus Business” operations of the Company and shall abide by the rules, regulations, instructions, personnel practices, and policies of the Company and any changes to them that may be adopted by the Company, except to the extent inconsistent with the terms of this Agreement.Executive shall report to the Board of Directors of the Company. Executive shall be based in the Los Gatos, California area and shall not be required to travel more often than he has historically traveled on Company business. a.Chairman of the Board of Directors.Each year during the term of the Agreement, the Board shall designate Executive as Chairman of the Board, shall recommend Executive as a director, and the Board shall otherwise use its best efforts to have Executive elected as a director and to have him remain as Chairman of the Board during the term of this Agreement. b.Other Positions. Nothing in this Agreement shall prevent Executive, upon prior approval of the Company's Board of Directors, from serving as a director or trustee of other corporations or businesses that are not in competition with the Company, as long as such activities or positions do not interfere with Executive's duties and responsibilities to the Company. Nothing in this Agreement shall prevent Executive from investing in or becoming a partner or shareholder in any corporation, partnership, or other venture not in competition with the Company, as long as such activities do not interfere with Executive's duties and responsibilities to the Company. 3.Compensation and Expenses. a.Salary.
